Jordan, Justice.
This appeal arises from a complaint seeking certain equitable relief by three property owners in the City of Douglasville against their adjoining property owners, Larry Coats and Shangrila West, Inc., and the Mayor and Council of Douglasville. Plaintiffs complaint alleged that *523the defendant City of Douglasville had improperly granted zoning variances and grading permits to defendants Coats and Shangrila West, Inc. for the construction of a housing subdivision and that this action resulted in the taking of plaintiffs’ adjoining property. Defendant Coats filed a counterclaim alleging an abuse of process. After a hearing, the trial court dismissed defendant Coats’ counterclaim and each count of plaintiffs’ complaint except Count 2 which the trial court held raised "a bona fide boundary line dispute between Plaintiff Robinson and Defendant Coats and Shangrila West, Inc. . .”
Submitted September 1, 1978
Decided November 7, 1978.
Coney, Tinsley & Tinsley, John L. Coney, for appellants (Case No. 33991).
James & Johnson, Robert J. James, Dollar & Dettmering, W. O’Neil Dettmering, Jr., Thomas I. Kent, Jr., for appellees (Case No. 33991).
Dollar & Dettmering, W. O’Neil Dettmering Jr., Thomas I. Kent, Jr., for appellants (Case No. 33992).
James & Johnson, Robert J. James, Coney, Tinsley & Tinsley, JohnL. Coney, for appellees (Case No. 33992).
Plaintiffs appeal the denial of Count 3 of their complaint. Defendant Coats cross appeals the denial of his counterclaim.
The enumerations of error in both the appeal and cross appeal can be consolidated by a review of whether the evidence presented at the hearing supports the judgment of the trial court. Neither party alleges errors of law committed by the trial court, but each argues that the evidence presented demanded a contrary result. Our review of theirecord in this case supports the trial court’s judgment.

Judgment affirmed in Cases Nos. 33991 and 33992.


All the Justices concur.